Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Leason on 12/20/2021.
The application has been amended as follows: Claim 21 has been cancelled.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record WO 2009/016631 A3 teach: (Page 84 lines 14-25 ) “A suspect word junction between two consecutive words in a spelling-corrected input text is selected for correction, preferably by attempting to find the word junction which is surrounded by the largest amount of non-suspected contextual data. Preferably, the word junction that has the longest sequence or sequences of non-suspected word junctions in its vicinity is selected. One or, preferably, more alternative insertions is generated for each word junction, preferably based on a predefined set of possibly missing punctuation, articles, prepositions, conjunctions or other items, which normally do not include nouns, verbs or adjectives. At least partially context-based and word similarity-based scoring of the various alternative insertions is provided, preferably based on a correction alternatives scoring algorithm, described hereinabove with reference to Fig. 9 and herein below.”
The prior art of records alone or in combination failed to teach for independent claims 1, and 18, “select an entity from the one or more extracted entities based on a set of conflict resolution rules, wherein the set of conflict resolution rules are set such that, when the one or more extracted entities includes two or more overlapping entities, the longest entity of the overlapping entities is selected; and control the playback device based on the selected entity.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amid et al.(US 2018/0358000 A1) teach: (Abstract) A method, system, and apparatus are provided for resolving conflicts between training data conflicts by retrieving independent training data sets, each comprising a plurality of intents and end-user utterances for use in training one or more classifiers to recognize a corresponding intent from one or more of the end-user utterances, providing a first test end-user utterance associated with a first intent from the first independent training data set to the one or more classifiers to select an output intent generated by the one or more classifiers; identifying a first conflict when the first intent does not match the output intent, and automatically generating, by the system, one or more conflict resolution recommendations for display and selection by an end user to resolve the first conflict.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656